DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant's claim of foreign priority to foreign application KR10-2019-0103327 filed 22 August 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner’s Note
Applicant's amendments and arguments filed 29 October 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant’s response, filed 29 October 2021, it is noted that claim 1 has been amended and no new matter or claims have been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a cobalt-nitrosyl complex of formula [CoIII(L)(NO)(soI)]2+ wherein L is a (2,6)-pyridinophane ligand. The closest prior art, Khusnutdinova et al. (lnorg. Chem. 2013, 52, 3920-3932) teaches a macrocyclic pyridinophane ligand, N,N'-ditert-butyl-2, 11-diaza[3.3](2,6)pyridinophane (tBuN4) (abstract). The tBuN4 ligand is suitable for stabilizing CoIII complexes wherein acetonitrile is used as additional ligands (abstract; pg 3923, Chart 1). Khusnutdinova, however, does not teach incorporating an NO (nitrosyl) ligand into the complex. A search of the prior art does not provide strong teachings or suggestions for modifying the ligand of Khusnutdinova to include an NO group. The Applicant has overcome the pending rejection under 35 USC 102a2 as being anticipated by Shin et al. (Angew. Chem. Int. Ed. 2019, 58, 10126-10131; published 20 May 2019) by providing a signed declaration indicating that the Shin reference is the same work as the present inventor within the grace period. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613